—Motion by the appellant to (1) vacate and resettle a decision and order of this Court dated May 8, 1995 (215 AD2d 469), which determined appeals from (a) a decision of the Supreme Court, Rockland County, dated December 23, 1992, and (b) two judgments of the same court both dated December 27, 1993, and (2) stay enforcement of the judgments and a separate motion by the appellant for leave to appeal to the Court of Appeals pursuant to CPLR 5602 (b) (1) from the decision and order of this Court dated May 8, 1995, and to stay enforcement of the judgments pending the appeal to the Court of Appeals.
Upon the papers filed in support of the motions and the papers filed in opposition thereto, it is
Ordered that the branch of the motion which is to vacate and resettle the decision and order of this Court dated May 8, *7341995, is deemed a motion for reargument of the appeal; and it is further,
Ordered that reargument is granted and upon reargument the decision and order of this Court dated May 8, 1995, is amended by (1) deleting from the preamble thereof all words after the words "sum of $5,137,126, and (3)”, up to and including the words "principal sum of $263,608.20”, and substituting therefor the following: "from a judgment of the same court, also dated December 27, 1993, which is in favor of the defendants and against it awarding interim attorneys’ fees and costs pursuant to 42 USC § 1988”, (2) deleting the third decretal paragraph thereof and substituting therefor the following: "ordered that the judgment dated December 27, 1993, which, inter alia awarded the defendants interim attorneys’ fees and costs is modified by deleting the provision thereof awarding the sum of $263,608.20 as and for interim attorneys’ fees; as so modified the judgment is affirmed and the matter is remitted to the Supreme Court, Rockland County, to recalculate the award of interim attorneys’ fees in accordance herewith; and it is further,” and (3) adding to the penultimate paragraph of the decision before the words "The Town, however”, the following: "Since the court correctly found the Town liable under 42 USC § 1983, it was empowered to award attorneys’ fees and costs pursuant to 42 USC § 1988.”; and it is further,
Ordered that the branch of the motion which is for leave to appeal to the Court of Appeals is granted, and the following question is certified to the Court of Appeals: Was the decision and order of this Court dated May 8, 1995, as amended, properly made?; and it is further,
Ordered that the branches of the motions which are to stay enforcement of the judgments pursuant to CPLR 5519 (c) pending determination of the appeal to the Court of Appeals are granted to the extent that so much of the judgment dated December 27, 1993, as awarded the defendants damages of $5,137,126, and the provision of the second judgment also dated December 27, 1993, which awarded costs in the sum of $55,311.54, are stayed; and it is further,
Ordered that the motions are otherwise denied in all respects.
Questions of law have arisen, which, in our opinion, ought to be reviewed by the Court of Appeals (see, CPLR 5713). Mangano, P. J., Sullivan, Copertino and Altman, JJ., concur.